Citation Nr: 1035657	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
bilateral upper extremities, to include as due to exposure to 
herbicides and as secondary to service-connected diabetes 
mellitus (referred to hereinafter as "diabetes").


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  
He served in the Republic of Vietnam (RVN) from August 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Service connection for peripheral 
neuropathy, bilateral upper extremities; idiosyncratic peripheral 
neuropathy, bilateral lower extremities; soft tissue sarcoma; 
bone infarct, left lower extremity; and porphyria cutanea was 
denied in this decision.  An earlier effective date of May 8, 
2001, was granted for service-connected diabetes.  The Veteran 
perfected an appeal only as to the denials of service connection 
for peripheral neuropathy, bilateral upper extremities and 
idiosyncratic peripheral neuropathy, bilateral lower extremities.

In December 2007, a Decision Review Officer (DRO) hearing was 
convened regarding this matter.  A transcript of the hearing has 
been associated with the claims file.

Service connection for peripheral neuropathy of the left lower 
extremity and for peripheral neuropathy of the right lower 
extremity was granted in a February 2008 RO rating decision.  The 
benefit sought with respect to idiosyncratic peripheral 
neuropathy, bilateral lower extremities therefore has been 
granted in full.  Accordingly, the only issue that remains in 
appellate status concerns service connection for peripheral 
neuropathy, bilateral upper extremities.


FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy in his upper 
extremities.

2.  Even if a current disability were to be shown, any current 
upper extremity peripheral neuropathy is not related either 
directly or presumptively to service nor is it proximately caused 
or aggravated by his service-connected diabetes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities, have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

A notification letter was sent to the Veteran in June 2006, prior 
to the initial AOJ decision regarding this matter.  This letter 
explained the evidence required to establish service connection, 
the evidence not of record necessary to substantiate his claim 
for service connection, the Veteran's and VA's respective duties 
for obtaining evidence, and how VA determines disability ratings 
and effective dates if service connection is awarded.  As such, 
it fully addressed all notice elements.  The Board therefore 
finds that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records as well as providing a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and identified private treatment records.  The 
Veteran submitted additional private treatment records.

Medical examinations were afforded to the Veteran with respect to 
his claim in October 2006 and June 2008.  A medical opinion also 
was obtained in January 2008.  The Board finds that these medical 
examinations and medical opinion fulfilled VA's duty to assist 
and that no further medical examination and/or medical opinion is 
necessary in this case.  The Veteran's representative points out 
in his July 2010 Informal Hearing Presentation that the October 
2006 and June 2008 medical examinations did not include a review 
of the claims file.  However, the mere fact that an examiner did 
not review the claims file does not render an examination 
inadequate, particularly where the content of the examination 
shows that the examiner was familiar with the Veteran's medical 
history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The 
examination reports reveal that the Veteran's VA treatment 
records were reviewed by each examiner.  Additionally, they 
reveal that each examiner received a detailed medical history 
report directly from the Veteran.  The Veteran's representative 
also points out in his July 2010 Informal Hearing Presentation 
that the January 2008 medical opinion was rendered without the 
benefit of a physical examination of the Veteran and asserts that 
it did not include consideration of the Veteran's own statements 
as to his symptomatology and when it commenced.  Yet the VA 
examiner who rendered the medical opinion undertook an exhaustive 
review of the claims file.  Given that such review included 
perusal of the report from the Veteran's October 2006 medical 
examination 15 months prior, which included a physical 
examination, another physical examination was unnecessary.  The 
review also included perusal of lay statements from the Veteran 
and the medical history he self-reported to private physicians, 
VA physicians, and VA examiners alike.  As such, the assertion 
that his statements were not considered is unsupported by the 
record.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, the Board finds 
that all necessary development has been accomplished, and no 
further action is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be established in several ways, including 
on a direct basis, presumptive basis, or secondary basis.

Direct service connection means that the facts establish that a 
current disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  To establish direct service connection for a 
disability, there generally must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Direct service connection also may be established if the evidence 
of record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of 
symptomatology may be established if a Veteran can demonstrate 
(1) the condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical, or in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96.

Direct service connection further may be established for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Presumptive service connection means that a disease will be 
considered to have been incurred in or aggravated by service even 
though there is no evidence of such disease during service.  
38 C.F.R. §§ 3.307(a); 3.309.  Service connection is presumed 
where a Veteran served 90 days or more and manifested a chronic 
disease, such as an organic disease of the nervous system, to a 
compensable degree within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  However, this 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307(d), 3.309(a).

Service connection also is presumed where a Veteran (1) was 
exposed to an herbicide agent during service and (2) manifests 
either (a) chloracne, porphyria cutanea tarda, or acute and 
subacute peripheral neuropathy to a degree of 10 percent or more 
within one year of the last date on which the Veteran was exposed 
to the herbicide agent or (b) AL amyloidosis, diabetes mellitus, 
Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, 
non-Hodgkin's lymphoma, prostate cancer, respiratory cancers, or 
certain soft tissue sarcomas at any time after service.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A Veteran who manifests one 
of these disorders is presumed to have been exposed to an 
herbicide agent if he served in the RVN between January 9, 1962, 
and May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 
12 Vet. App. 164 (1999).

Finally, secondary service connection means that the evidence 
shows that a current non-service-connected disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires showing (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must assess the 
probative value of all the evidence, including medical evidence.  
The weight and credibility of evidence may be discounted "in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  However, the Board must account for evidence 
which it finds to be persuasive or unpersuasive and provide 
reasons for rejecting any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when 
the evidence supports his claim or is in relative equipoise but 
does not prevail when the preponderance of the evidence is 
against the claim.  Id.

Service treatment records do not reveal that the Veteran 
complained of, received treatment for, or was diagnosed with 
peripheral neuropathy of his upper extremities.  They were given 
a normal clinical evaluation upon his separation.

Subsequent to service, the Veteran sought healthcare treatment 
from Internal Medical Associates (IMA).  A treatment record from 
this facility dated in November 2000 reflects that the Veteran's 
right and left upper extremities had normal strength.  A March 
2005 treatment record reflects that he complained of his arms 
feeling weak after moving furniture.  However, no proximal muscle 
atrophy or muscle weakness was noted in his upper extremities.

The Veteran also sought healthcare treatment from VA subsequent 
to service.  A September 2005 treatment record documents that his 
motor strength was 5/5, his reflexes were 2+, and his sensation 
was intact.  Treatment records dated in November 2005 and May 
2006 similarly document that his strength was 5/5, his deep 
tendon reflexes were 2+/4+, and he had full sensation to light 
touch.

Treatment records dated in December 2005 and September 2006 from 
IMA reflect that the Veteran's motor strength was normal.  These 
records also reflect that the Veteran was prescribed 
amitriptyline.

The Veteran was afforded a VA peripheral neuropathy examination 
in October 2006.  He reported onset of his diabetes in 2000 and 
noted that he had experienced numbness and tingling in his hands 
for approximately 20 years.  He also reported weakness in his 
hands, which caused him to drop things occasionally.  He further 
reported that his private healthcare provider did not treat such 
symptoms, but informed him that they were due to his diabetes.  
Physical and electrophysiological examination, however, failed to 
show evidence of polyneuropathy in the Veteran's upper 
extremities.  The VA examiner noted that diabetic peripheral 
neuropathy develops after a diagnosis of diabetes and generally 
in cases where the blood sugar is poorly controlled.  As the 
Veteran reported peripheral neuropathy symptoms prior to his 
diagnosis of diabetes and his blood sugar was controlled through 
diet and exercise alone, the examiner opined that it was highly 
unlikely that peripheral neuropathy was caused by diabetes.

In November 2006, the Veteran complained of numbness in his hands 
to IMA.  His motor strength nevertheless was found to be normal.

The Veteran similarly complained of increased pain, stinging, 
tingling, weakness, and numbness in his hands in his November 
2006 notice of disagreement (NOD).  He then stated his belief 
that he has peripheral neuropathy of his upper extremities.  He 
also stated his belief that this disability should be service-
connected because he has service-connection for diabetes and 
peripheral neuropathy is a known complication thereof.

Along with his NOD, the Veteran submitted a portion of a 
publication entitled Diagnosis and Management of Type 2 Diabetes.  
It lists diabetic neuropathy as one long-term complication of 
diabetes.  It further indicates that such complication is common, 
occurring in 60% to 70% of patients with diabetes.  Finally, it 
notes that tricyclic antidepressants such as amitriptyline are 
the most commonly used drugs to treat diabetic neuropathy.

The Veteran also submitted a statement dated in January 2007.  He 
reiterated that he had been diagnosed with diabetic neuropathy, 
bilateral upper extremities, "which is caused from diabetes."

A February 2007 VA treatment record shows that the Veteran 
"continues with" peripheral neuropathy.  An assessment of 
peripheral neuropathy was provided.

In submitted statements dated in March and April 2007, the 
Veteran reported increased pain, burning, stinging, and tingling 
caused by diabetic neuropathy in his hands.  The Veteran also 
stated that his hand pain had become so severe that it limits his 
activities of daily living.

Neuropathy, diabetic neuropathy, and diabetic neuropathies are 
noted in VA treatment records dated in October 2007 and 
thereafter.  However, these records specifically discuss his 
lower extremities and make no mention of the Veteran's upper 
extremities.  Further, they reflect that the Veteran had 5/5 
strength, 2+/4+ deep tendon reflexes, and full sensation to light 
touch.

At his December 2007 DRO hearing, the Veteran reiterated his 
belief that his diabetes has caused diabetic peripheral 
neuropathy.  He also testified that he drops things because his 
hands go numb.

A VA examiner rendered an opinion regarding the Veteran's claim 
in January 2008.  He noted that there was no indication in the 
Veteran's treatment records of any sensory impairment in his 
arms.  As such, he concluded that "clinically significant 
diabetic neuropathy affecting the upper limbs appears unlikely."

The Veteran was afforded a diabetes examination in June 2008.  He 
reported numbness and tingling in his fingertips that is so 
infrequent it does not bother him.  Motor strength was 5/5 and 
deep tendon reflexes were 2+ in his upper extremities upon 
physical examination.  Based on these findings and the October 
2006 electrophysiological examination, which was interpreted as 
unremarkable with respect to the upper extremities, the examiner 
stated that there was no sign of peripheral neuropathy in the 
Veteran's upper extremities.

In light of the evidence, the Board finds that entitlement to 
presumptive service connection is not warranted for peripheral 
neuropathy, bilateral upper extremities as a chronic disease.  
There is no evidence that the Veteran manifested peripheral 
neuropathy in his upper extremities to a compensable degree 
within one year from the date of his separation from service.  
Indeed, the record is devoid of treatment records from this time 
period.

Entitlement to presumptive service connection also is not 
warranted for peripheral neuropathy, bilateral upper extremities 
as due to exposure to herbicides.  There is no evidence that the 
Veteran manifested peripheral neuropathy in his upper extremities 
to a degree of 10 percent or more within one year of the last 
date on which the Veteran was exposed to the herbicide agent.  He 
completed his service in the RVN in August 1969.  Assuming that 
he was exposed to an herbicide agent there and that his last 
exposure to such an agent occurred on his last day in the 
country, the Veteran must have exhibited acute or subacute 
peripheral neuropathy to a degree of 10 percent or more by August 
1970.  Service treatment records dated through March 1970, 
however, make no mention of any peripheral neuropathy in his 
upper extremities.  Further, no treatment records dated in the 
first year after the Veteran's discharge, to include the period 
from April to August 1970, are before the Board, as noted above.

Having found that the Veteran is not entitled to presumptive 
service connection, to include as due to exposure to herbicides, 
the Board turns to consider direct service connection.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, 
entitlement to direct service connection is not warranted for 
peripheral neuropathy, bilateral upper extremities.  The weight 
of the evidence does not show that the Veteran has a current 
diagnosis of upper extremity peripheral neuropathy.  Treatment 
records from IMA do not contain such a diagnosis.  No evidence of 
a polyneuropathy of the upper extremities was revealed during 
physical and electrophysiological examination at the October 2006 
VA peripheral neuropathy examination.  Further, no sign of upper 
extremity peripheral neuropathy was found at the June 2008 
diabetes examination.

The Board acknowledges that VA treatment records reference 
neuropathy, peripheral neuropathy, diabetic neuropathy, and 
diabetic neuropathies.  However, all of these treatment records 
with the exception of one in February 2007 made these references 
in the context of discussing the Veteran's lower extremities, for 
which service connection for peripheral neuropathy secondary to 
diabetes has been established.  There was no discussion of his 
upper extremities.  The February 2007 treatment record did not 
detail whether the peripheral neuropathy was in his upper 
extremities, lower extremities, or both.  As such, there is no 
diagnosis of peripheral neuropathy particular to the Veteran's 
upper extremities.  This finding is strengthened by the fact that 
the VA examiner who rendered his opinion in January 2008 reviewed 
the Veteran's entire claims file, to include his VA treatment 
records, and found no indication of sensory impairment in his 
arms.

The Board also acknowledges the Veteran's complaints of weakness, 
numbness, tingling, stinging, burning, and pain in his arms, 
hands, and fingers and his assertion that this symptomatology is 
peripheral neuropathy of the upper extremities.  He is competent 
to describe his symptoms because he personally experienced them.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, he is not competent 
to conclude that his symptoms constitute upper extremity 
peripheral neuropathy.  Such a conclusion concerning a complex 
disability like peripheral neuropathy requires specialized 
training that a lay person like the Veteran lacks.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. App. 
465 (1994); see also 38 C.F.R. § 3.159(a)(2).  As discussed 
above, none of his physicians at IMA or VA and none of the VA 
examiners have concluded that he suffers from peripheral 
neuropathy specific to his upper extremities.

Even if the Veteran had a current diagnosis of peripheral 
neuropathy, bilateral upper extremities, service connection still 
would not be warranted.  There is no lay or medical evidence that 
he incurred or aggravated upper extremity peripheral neuropathy 
in service.  Service treatment records do not reveal that he 
complained of, sought treatment for, or was diagnosed with such a 
condition.  Indeed, his upper extremities were given a normal 
clinical evaluation upon his separation.  There also is no lay or 
medical evidence associating any current peripheral neuropathy of 
the Veteran's upper extremities with his service.  He has not 
asserted that any such direct association exists or indicated 
that he has experienced upper extremity peripheral neuropathy 
symptomatology ever since such a condition was noted during 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  No 
physician, whether private or VA, has so opined.  The treatment 
records pertaining to his current upper extremity peripheral 
neuropathy symptomatology make no mention of his service.  These 
records indeed reflect that the Veteran first complained of any 
such symptom in March 2005.  In this regard, the Board notes that 
it may consider the passage of a lengthy period of time in which 
the Veteran did not complain of the disability at issue when 
determining whether or not to grant service connection.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
absence of any evidence of the Veteran's complaint of any upper 
extremity peripheral neuropathy symptomatology for approximately 
35 years after his separation from service thus is significant 
evidence against granting direct service connection.

Finally, the Board finds that entitlement to service connection 
is not warranted for peripheral neuropathy, bilateral upper 
extremities as secondary to service-connected diabetes.  As 
discussed above, the weight of the evidence does not show that 
the Veteran has a current diagnosis of peripheral neuropathy in 
his upper extremities.  Even if the Veteran had such a current 
diagnosis, the evidence does not show that this condition was 
proximately caused or aggravated by his diabetes.  He asserts 
this to be the case in several lay statements.  As support for 
his contention, he submitted Diagnosis and Management of Type 2 
Diabetes.  This medical publication indicates that diabetic 
neuropathy is a common complication in patients with diabetes.  
However, it is general in nature and does not concern the Veteran 
specifically.  The medical evidence that does concern the Veteran 
specifically is negative with respect to a nexus between any 
upper extremity peripheral neuropathy and his diabetes.  The VA 
examiner who conducted the Veteran's October 2006 peripheral 
neuropathy examination opined that it was highly unlikely that 
peripheral neuropathy was caused by his diabetes.  A VA examiner 
also rendered his opinion in January 2008 that "clinically 
significant diabetic neuropathy affecting the upper limbs appears 
unlikely."

In sum, the preponderance of the evidence is against the 
Veteran's entitlement to service connection for peripheral 
neuropathy, bilateral upper extremities under all theories of 
entitlement.  The doctrine of reasonable doubt therefore is not 
applicable and service connection is denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for peripheral neuropathy, bilateral upper 
extremities is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


